           Case 1:19-cv-08970-AKH Document 37 Filed 03/05/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 38-46 WEST 33RD STREET LLC,                                    :
                                                                :   ORDER
                                         Plaintiff,             :
              v.                                                :   19 Civ. 8970 (AKH)
                                                                :
 TRAVELERS PROPERTY CASUALTY                                    :
 COMPANY OF AMERICA,                                            :
                                                                :
                                          Defendant.            :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

         On January 28, 2021, a suggestion of settlement having been made, I issued an order

dismissing this case. See ECF No. 40. The parties notified the Court that they were unable to

reach a settlement, causing the Court to reinstate the matter on January 28, 2021. See ECF No.

46. The parties have again suggested settlement; therefore, this case is again dismissed. If the

settlement is not consummated within 30 days of this order, or an authorized enlarged date,

either party may apply by letter for restoration of the action within 10 days after the close of said

period. All pending court dates are cancelled. The Clerk is directed to close the case.



                 SO ORDERED.

Dated:           March 5, 2021                                       /s/ Alvin K. Hellerstein
                 New York, New York                                 ALVIN K. HELLERSTEIN
                                                                    United States District Judge
